Citation Nr: 0707249	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-08 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for a cervical 
strain, currently evaluated as 10 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from May 1980 until August 
1984.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg Florida.  The veteran subsequently 
relocated to the jurisdiction of the RO in Montgomery, 
Alabama and his claims file was transferred to that RO.

The appeal initially included claims for entitlement to an 
increased evaluation for a right ulnar neuropathy, recurrent 
instability and dislocation of the right shoulder and 
glenohumeral degenerative joint disease of the right 
shoulder.  However, during the March 2006 Board hearing, the 
veteran withdrew these claims and as such, these issues are 
not presently before the Board.

A review of the record discloses the veteran raised a claim 
for entitlement to an earlier effective date for recurrent 
instability and dislocation of the right shoulder in a 
December 2000 statement.  This issue has not been adjudicated 
and is REFERRED to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.







REMAND

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  Specifically, under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) VA must notify the claimant of the 
following: (1) the information and evidence not of record 
that was necessary to substantiate the claim; (2) the 
information and evidence VA would seek to provide; (3) the 
information and evidence he was expected to provide; and (4) 
request the veteran provide any evidence in his possession 
that pertains to his claim.  Under Dingess v. Nicholson, 19 
Vet. App. 473 (2006), VA must also provide notice that an 
effective date for the award of benefits will be assigned if 
an increased rating or a total disability evaluation is 
awarded.  In the present case, no notice appears to have been 
given to the veteran by the RO with respect to his claim for 
an increased rating for a cervical strain or his claim for 
entitlement to a total disability evaluation based upon 
individual unemployability.

Additionally, the veteran submitted a Notice of Award from 
the Social Security Administration in connection with his 
claim.  The actual Social Security disability file is not 
associated with the veteran's claims file.  VA's duty to 
assist extends to obtaining records from the Social Security 
Administration. 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(c)(2).

The law also provides that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together. Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  In the present case, as 
the veteran has a claim for an increased evaluation pending, 
the Board cannot proceed with the TDIU claim until there has 
been final adjudication of the veteran's claim.  Thus, 
adjudication of the TDIU claim will be held in abeyance 
pending further development and adjudication of the veteran's 
claim of entitlement to an increased evaluation for a 
cervical strain.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided notice 
consistent with the requirements of 
38 U.S.C.A. §§ 5103, 5103(a) and 38 C.F.R. 
§ 3.159 in connection with his claims for 
entitlement to an increased evaluation for 
a cervical strain and entitlement to a 
total disability evaluation based upon 
individual unemployability.

2.  The RO/AMC should obtain the veteran's 
Social Security Administration disability 
file, including any pertinent claim for 
benefits, the Social Security 
Administration decision, any List of 
Exhibits associated with the decision and 
copies of all of the medical records upon 
which any decision concerning the 
veteran's entitlement to benefits was 
based.  If the RO/AMC is unable to secure 
these records, the facility should provide 
a negative response and document whether 
further efforts to obtain these records 
would be futile.

3.  The RO/AMC should readjudicate the 
issues of entitlement to an increased 
evaluation for a cervical strain. After 
this adjudication, the RO/AMC should 
readjudicate the veteran's claim for TDIU.  
If the benefits sought are not granted, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


